Citation Nr: 0636143	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  99-20 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the right lower extremity, namely, a below knee amputation, 
claimed to be the result of VA medical treatment.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for schizophrenic 
reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and V.S.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant served on active duty from March 1970 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant filed a notice of disagreement in July 2004 
with the RO's July 2004 decision denying service connection 
for PTSD and as to whether new and material evidence has been 
received to reopen the claim for service connection for 
schizophrenic reaction.  The RO has not issued a statement of 
the case, and this is required.  Per Manlincon v. West, 12 
Vet. App. 238 (1999), these issues must be remanded to the RO 
for a statement of the case.  They are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The appellant's right below knee amputation was not caused by 
VA hospital care or medical treatment or an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right lower extremity, namely, a 
below knee amputation, due to VA treatment, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied VA compensation for right lower extremity 
disability, namely, a right below the knee amputation, in 
April 1999, and the appellant appealed.  The claim was filed 
in August 1998, which means that new 38 U.S.C.A. § 1151 (West 
2002) applies.  See PL 104-204, Section 422(a); 110 Stat. 
2926 (1997).

38 U.S.C.A. § 1151 states that disability compensation shall 
be awarded for a qualifying disability if the disability was 
not the result of the appellant's willful misconduct and the 
disability was caused by hospital care or medical treatment 
furnished by the VA and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.

Per 38 C.F.R. § 3.361, to establish actual causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination directly caused the 
appellant's additional disability or death, as distinguished 
from a remote contributing cause.  Merely showing that an 
appellant received care, treatment, or examination and that 
the appellant has an additional disability or died does not 
establish cause.  Proof of causation of additional disability 
by an event not reasonably foreseeable is an alternative 
avenue for showing proximate cause.

The appellant had a right below knee amputation performed on 
him by a VA physician at a VA hospital on September 29, 1997.  
Days before that, he had been brought to a VA Medical Center 
with extensive cellulitis and pustules on his feet, and had 
been hospitalized there, from September 14 to 17, 1997, 
before being given a discharge against medical advice.  
Before that discharge, it was reported that there were 
possible plans for a right below the knee amputation, and was 
told that he had a life-threatening infection and that 
without proper treatment, he would likely lose his feet 
and/or legs, and would also die.  The VA physician who has 
reviewed the appellant's claims folder in March 2005, and 
who, in doing so, mentioned much of this, indicated that the 
care that the appellant was given at the time was 
appropriate, and that there was no evidence of negligence in 
terms of his care.


In the absence of a showing of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable, recovery is precluded.

The appellant argues that VA was negligent.  He contends that 
he sought VA treatment in 1997 for foot sores that were not 
properly treated, and maintains that if he had received 
proper treatment, in a timely manner, he would not have 
needed the amputation.  He also argues in August 1999 
testimony that he was unable to give informed consent for the 
amputation because of his psychiatric status and that the 
amputation was a result of VA personnel allowing him to leave 
the hospital against medical advice even though he was not 
mentally competent at the time.  He furthermore argues that 
his leg had been infected for only one day before he went to 
the hospital for treatment.  However, his opinions on these 
types of medical matters are not competent.  Medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Also, contrary to the appellant's assertion, the VA physician 
who gave the medical opinion in March 2005 indicated that the 
difficulties with keeping him in the hospital were not 
responsible for his amputation; pointed out that the first 
recorded manifestations of the appellant's right foot 
pathology were on September 14, 1997, at which time he had 
extensive cellulitis and pustules on his feet; and noted that 
the appellant's right foot sores were properly and timely 
diagnosed.  The physician indicated that the appellant had 
had life-threatening infection of his right foot on September 
14, 1997.  

That VA physician also indicated in May 2005 that it would 
have been appropriate for the appellant to sign a consent 
form to have his leg amputated, because he had been declared 
competent by a psychiatrist just a week earlier.  The 
physician reviewed the appellant's claims folder and made 
notations about the appellant's psychiatric status in 1997 at 
the time of his March 2005 report, noting that records 
indicated some difference of opinion between psychiatrists at 
2 different VA hospitals.  Also, the discharge summary from 
the hospitalization when the below knee amputation was 
performed indicates that a psychiatrist at another VA 
hospital had indicated that the appellant was of confident 
mental status, and that the appellant's consent was obtained 
before performing the surgery.  Contrary to this, though, is 
a September 24, 1997 commitment order signed by a judge.  The 
commitment order was issued after considering a sworn 
petition of one of the appellant's VA physicians.  

Even if proper consent was not given for the amputation 
surgery or for the discharge from the earlier 
hospitalization, and even if the appellant should have been 
committed at the time of that earlier hospitalization instead 
of being discharged against medical advice, the veteran must 
have additional disability as a result, if benefits are to be 
awarded pursuant to 38 U.S.C.A. § 1151.  The appellant's 
status before the operation, and even at the time of the 
September 17, 1997 discharge -- which was after vascular 
surgery with debridement of both feet had taken place -- was 
life-threatening.  Also, there is no competent evidence 
indicating that his status would be any better now than if 
treatment had been rendered differently.  To the contrary, 
the March 2005 medical opinion states that difficulties with 
keeping the appellant in the hospital may have extended his 
stay and resulted in additional infection, and that his 
discomfort at that time was probably extended, but that 
neither of these caused his amputation and that all care was 
appropriate with no evidence of negligent care.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The prior Board 
decision provided the appellant with information on what the 
evidence must show to substantiate the claim.  A June 2001 RO 
letter to the appellant contains the rest of the above-
mentioned required notification information.  The Board 
acknowledges that notice was sent to the appellant after the 
April 1999 decision that is the basis for this appeal.  In 
this case, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice prior to the initial adjudication.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided before the April 
2003 and May 2006 supplemental statements of the case.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claim are harmless, as compensation has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, 
private medical records, legal records, lay testimony, and VA 
medical opinions.  VA has made reasonable attempts to obtain 
all relevant probative evidence and has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the right lower extremity, namely, a below knee 
amputation, claimed to be the result of VA medical treatment, 
is denied.  


REMAND

The RO denied service connection for PTSD and schizophrenic 
reaction in July 2004.  Its decision denying service 
connection for schizophrenic reaction was based on its 
decision that new and material evidence had not been received 
to reopen a claim.  It advised the appellant in July 2004 
that if he did not agree with VA's decision, he should write 
VA and say why, and a VA Form 4107 was enclosed.  Later that 
month, the RO received a letter from the appellant indicating 
his disagreement, and reporting that he had proof of his 
disagreement.  The Board concludes that a timely notice of 
disagreement with the RO's decision on these claims was 
received.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that when an appellant files a timely NOD and 
there is no statement of the case (SOC) issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  Under the circumstances, since a 
statement of the case has not been issued, the Board must 
remand the case to the RO for such action.  

Accordingly, the case is REMANDED for the following action:

The RO should issue the appellant a 
statement of the case concerning the 
appellant's disagreement with the July 
2004 denial of service connection for 
PTSD and schizophrenic reaction.  

If the appellant thereafter perfects an appeal of the RO 
decision, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


